Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports Fourth Quarter and 2007 Results TORONTO, Feb. 15 /CNW/ - Kingsway Financial Services Inc. (TSE:KFS, NYSE:KFS) today announced financial results in U.S. dollars for the fourth quarter and year ended December 31, 2007. The Company reported a net loss of $103.5 million for the fourth quarter ($1.84 diluted loss per share) and a net loss of $18.5 million for the year ($0.33 diluted loss per share). The net loss was primarily attributable to the reserve increase for estimated unfavourable reserve development for prior accident years at its Lincoln
